Citation Nr: 1037637	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for Kaposi's sarcoma, 
claimed as cancer.

2.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected shell fragment wound of the abdomen, 
with retained foreign bodies.  

3.  Entitlement to an effective date earlier than December 10, 
1999 for the award of service connection for type II diabetes 
mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to February 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).  

The Veteran's claims for service connection for Kaposi's sarcoma 
and an earlier effective date for diabetes were previously before 
the Board in October 2007.  At that time, the Board noted that 
while the Veteran had filed Notices of Disagreement with each of 
these issues, the RO had not yet issued a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the Board remanded the Veteran's claim in order that 
a Statement of the Case may be issued.  The RO issued a Statement 
of the Case with respect to these issues in March 2009, and the 
Veteran thereafter filed a timely Substantive Appeal.  The Board 
thus finds there was substantial compliance with its October 2007 
remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial compliance with the terms 
of the Board's engagement letter would be required, not strict 
compliance).  As the requested development has been completed, 
the case may proceed without prejudice to the Veteran.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In the Veteran's March 2009 Substantive Appeal for the issues of 
service connection for Kaposi's sarcoma and an earlier effective 
date for diabetes, the Veteran requested a hearing before a 
decision review officer.  The Veteran was scheduled for such a 
hearing, but in an August 2009 letter, the Veteran informed the 
RO that as he was unable to make the trip to the RO to testify, 
he wanted his representative to make statements on his behalf.  
The Veteran's representative met with a decision review officer 
on the Veteran's behalf in September 2009, and a report of that 
conference has been associated with the claims file.  




FINDINGS OF FACT

1.  Although the Veteran is presumed to have been exposed to 
herbicides during his service in the Republic of Vietnam, 
Kaposi's sarcoma is not a disease that VA has recognized as 
linked to exposure to herbicides such as Agent Orange.

2.  The Veteran did not suffer from Kaposi's sarcoma in service 
or for many years thereafter, and the disease is not a result of 
any incident during service, including herbicide exposure.  

3.  The Veteran's residuals of a shell fragment wound to the 
abdomen are productive of a moderate disability.  

4.  The Veteran first sought service connection for his diabetes 
on December 10, 1999; there is no evidence that the Veteran 
sought service connection for diabetes prior to this date.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Kaposi's sarcoma have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the abdomen have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.73, Diagnostic 
Code 5319 (2009).

3.  The criteria for an effective date earlier than December 11, 
1999 for the award of service connection for diabetes have not 
been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§ 
3.1, 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Kaposi's Sarcoma

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran contends that he currently suffers from 
Kaposi's sarcoma, a condition which he further contends is 
secondary to his in-service exposure to Agent Orange.  For the 
reasons that follow, however, the Board determines that service 
connection for this condition is not warranted.  

First, the Board acknowledges that, at points during the appeals 
period, the Veteran has suffered from Kaposi's sarcoma.  The 
Veteran first mentioned suffering from this condition in an 
October 1989 letter.  An October 1991 record from Ronald Causton, 
M.D. stated that the Veteran was suffering from Kaposi's sarcoma.  
A September 1995 VA examination noted that the Veteran was 
suffering from Kaposi's sarcoma, but it is not clear whether this 
determination was made after examination or whether it was based 
on the history provided by the Veteran.  

Despite this acknowledgment of a current disability, the 
Veteran's claim still fails, as there is no evidence that the 
Veteran suffered from this condition until many years after 
service.  Again, the Veteran contends that his Kaposi's sarcoma 
is secondary to his Agent Orange exposure, and his condition 
should thus be service connected on a presumptive basis.  The 
laws and regulations pertaining to Agent Orange exposure provide 
for a presumption of service connection due to exposure to 
herbicide agents for Veterans who have one of several diseases 
and served on active duty in Vietnam during the Vietnam Era.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have been 
incurred in service, under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
the period of service.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin (such as Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have 
a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed 
to have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962 and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Here, it is clear that the Veteran served in the Republic of 
Vietnam from the end of 1969 through January 1970 when the 
Veteran was gravely injured in a mortar attack.  Given the 
Veteran's service, it is thus presumed that he was exposed to 
herbicide agents.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied: AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's 
disease, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)).  38 C.F.R. § 3.309(e) (2009, amended Aug. 31, 
2010).  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341 (1994); see also Notice, 61 Fed. Reg. 
41,442 (1996).  As noted above, though soft-tissue sarcomas are 
generally considered to be presumptively related to herbicide 
exposure, Kaposi's sarcoma has been specifically excepted from 
the list of presumptive diseases.  Accordingly, the Board 
determines that the Veteran's Kaposi's sarcoma is not 
presumptively related to his service on the basis of the 
Veteran's herbicide exposure.  

As the Veteran is not entitled to a presumption of service 
connection, he must instead establish that his illness was 
incurred in or aggravated by active service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (if VA finds a 
Veteran not entitled to a regulatory presumption of service 
connection, the claim must still be reviewed to determine whether 
service connection can be established on an direct basis).  A 
review of the Veteran's service treatment records does not show 
that the Veteran was treated for or complained of Kaposi's 
sarcoma or any of its related symptoms while in service.  
Instead, the first reference to the Veteran's suffering from 
Kaposi's sarcoma comes in 1991, some 20 years after the Veteran's 
separation from active service.  

Further, there is no competent medical evidence linking the 
Veteran's Kaposi's sarcoma to herbicide exposure.  An August 1991 
letter from Ronald B. Causton, M.D., stated that the Veteran 
feels his Kaposi's sarcoma is related to herbicide exposure, but 
Dr. Causton himself did not make such a finding.  No other 
medical professional has stated that there is a relationship 
between the Veteran's Kaposi's sarcoma and his in-service 
herbicide exposure.  

As Kaposi's sarcoma is not included in the list of presumptive 
diseases related to herbicide exposure and as there is no 
evidence of an in-service incurrence or aggravation of Kaposi's 
sarcoma, the Board therefore finds that the Veteran's Kaposi's 
sarcoma was not incurred in or aggravated by active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.  

II.  Increased Rating for Residuals of a Shell Fragment Wound to 
the Abdomen

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's injury and claim is 
instructive.  The Veteran was injured by an enemy mortar in 
January 1970; he suffered many wounds, including those to his 
abdomen.  The Veteran first sought service connection for his 
residuals of a shell fragment wound to the abdomen in February 
1970.  The RO granted service connection in May 1970, assigning a 
10 percent rating.  

In a 1984 review examination, the RO determined that the 
Veteran's multiple shell fragment wounds - including those to his 
abdomen - should not be rated as compensably disabling.  In a 
July 1984 decision, the RO then reduced the Veteran's ratings for 
his shell fragment wounds.  A November 1988 decision determined 
that, based on the retained fragment bodies and painful motion 
that the Veteran suffered, his shell fragment wounds did warrant 
compensable ratings.  That decision thus restored the Veteran's 
10 percent rating for his wounds to his abdomen.  

The Veteran sought an increased rating for his abdomen in a March 
2004 claim.  In a July 2005 rating decision, the RO found the 
Veteran's 10 percent rating to be proper.  The Veteran then again 
filed an increased rating claim in July 2007.  His claim was 
denied in a September 2008 rating decision.  The Veteran filed a 
timely Notice of Disagreement, and the RO issued a Statement of 
the Case in September 2009.  The Veteran then filed a timely 
Substantive Appeal.  

Again, the Veteran's residuals of a shell fragment wound to the 
abdomen have been rated as 10 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5319.  This Diagnostic Code addresses 
residuals of injury to muscle group XIX, namely the muscles of 
the abdominal wall.  The function of these muscles is support and 
compression of the abdominal wall and lower thorax, flexion and 
lateral motions of the spine, and synergists in strong downward 
movements of the arm.  Moderate injuries are assigned a 10 
percent rating, moderately severe injuries are assigned a 30 
percent rating, and severe injuries are assigned a 50 percent 
rating.  Id.  

As alluded to above, muscle disabilities are rated as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (2009).  
The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  38 C.F.R. § 4.56.

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups. Indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of muscles 
compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.


VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

Since the issue in this case is entitlement to an increased 
rating, the present level of the Veteran's disability is the 
Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an increased 
rating claim whenever the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Here, the Veteran contends that his residuals of a shell fragment 
wound are more serious than the 10 percent rating assigned.  
After reviewing the evidence, the Board finds the criteria for an 
increased rating are not met.  

It appears that the Veteran was motivated to file his claim for 
an increased rating in July 2007 because he underwent surgery in 
May 2007 to remove shrapnel from his abdomen.  The operation was 
performed by David Herf, M.D.  Dr. Herf stated that the shrapnel 
was increasingly tender to the touch and very superficial.  
Records from that surgery reflect that the Veteran had three 
foreign bodies removed: one in his left leg, one from the right 
side of his abdomen, and one from the upper left side of his 
abdomen.  Dr. Herf stated that the Veteran tolerated the 
procedure well and was in good condition.  Dr. Herf also informed 
the Veteran that he would only remove such foreign bodies in the 
future if they were uncomfortable or caused infection.  

The Veteran underwent a VA stomach examination in August 2007.  
The examiner described numerous scars on the Veteran's abdomen.  
Each scar was described as linear, flat, superficial, and 
nontender.  None of the scars was described as being indurated or 
ulcerated.  The examiner wrote that he was not able to determine 
without speculation whether palpation of the abdomen would reveal 
tenderness, masses, or organomegaly.  The examiner wrote that, 
because of the Veteran's size, he was not able to lie on the 
examination table.  While this inability hindered the examiner's 
ability to examine the Veteran's abdomen, the examiner did state 
that the Veteran's bowel sounds were not auscultated.

X-rays performed in conjunction with the examination showed 
multiple irregular small metallic densities overlying the 
abdomen, pelvis, and femur that could be related to the Veteran's 
shell fragment wound.  The examiner described these densities as 
nonspecific and stated that they may be postsurgical.  

After reviewing the evidence of record, the Board concludes that 
the Veteran's present disability picture is accurately reflected 
by his current 10 percent disability rating.  Throughout the 
rating period on appeal, evaluations of the Veteran's shell 
fragment wound residuals have failed to reveal any evidence of 
muscle trauma or muscle loss, or any related nerve, bone, joint, 
or tendon damage.  The scars on the Veteran's abdomen have been 
described as linear and nontender.  

For the Veteran's injury to be considered moderately severe and 
thus warrant a 30 percent rating, there must be evidence of 
muscle loss and related muscle weakness.  There is no evidence 
that the Veteran has suffered muscle loss or weakness in his 
abdomen as a result of his shell fragment wound.  

The medical evidence from years past confirms that while the 
Veteran suffered shell fragment wounds to his abdomen and 
retained shrapnel from that attack, his wounds were superficial.  
The Veteran was treated in a naval hospital in February 1970.  
The Veteran underwent an exploratory laparotomy and was noted to 
have a superficial liver laceration.  He was described as 
recovering sufficiently from that wound.  The Veteran was noted 
to have numerous superficial wounds, including some on his 
abdomen, but he was discharged to full duty.  The Veteran 
underwent a VA examination in September 1988.  At that 
examination, the examiner noted that the Veteran had a well-
healed, midline laparotomy scar extending from his xiphisternum 
to his pubic symphysis.  The examiner noted no tenderness in the 
Veteran's abdomen.  Owing to the Veteran's obesity, the examiner 
could not note any masses.  

It also appears that the Veteran has suffered from hernias since 
his separation.  An October 1991 record from Dr. Causton noted 
that the Veteran was suffering from severe abdominal pain 
secondary to an incarcerated ventral abdominal hernia.  Dr. 
Causton also stated that the Veteran suffered from a hiatal 
hernia with reflux esophagitis.  Dr. Causton did not state that 
the Veteran's hernias were related to his shell fragment wounds.  

The claims file does contain a June 1998 letter from a James 
Moody, M.D.  In this letter, Dr. Moody states that he operated on 
the Veteran's incarcerated incisional hernia in 1991.  He further 
stated that this hernia was due to the deep penetrating injury 
that the Veteran sustained in Vietnam.

For two reasons, this letter carries little probative value.  
First, the Board notes that the Veteran's claims file is replete 
with medical evidence that appears to be typed by the Veteran 
himself.  At the least, the Veteran has retyped evidence from his 
medical providers and submitted it to the RO as if it came 
directly from his physicians.  At worst, the Veteran has 
fabricated evidence in an effort to support his claim.  The Board 
has serious questions regarding the veracity of the June 1998 
letter.  The letter contains phrases used often by the Veteran 
and employs a letterhead similar to other evidence submitted by 
the Veteran.  The Board does not find this June 1998 letter to be 
credible.  Perhaps more importantly, even if the Board deemed 
this letter credible, the Board determines that it would relate 
more to a second condition for which the Veteran is service-
connected: his residuals of a shell fragment wound to the abdomen 
with laceration to the liver.  The Veteran's claim here is not 
seeking an increase for those deep penetrating wounds that he 
suffered; instead, this claim is focused on the Veteran's other, 
more superficial wounds to the abdomen for which he obtained a 
separate rating.  Thus, even if the Board believed this letter to 
be credible, it would not be material to the claim at issue here.  

The Veteran has also taken issue with the fact that the RO did 
not specifically address buddy statements submitted by the 
Veteran with regard to his abdomen wounds.  The Board 
acknowledges that these letters have been associated with the 
claims file.  As explained above, however, increased ratings 
claims are concerned primarily with the Veteran's current level 
of disability.  The letters cited by the Veteran, on the other 
hand, focus on the extent of the Veteran's wounds at the time he 
suffered them in service.  Accordingly, the Board notes that it 
has reviewed these letters, but in the context of an increased 
ratings claim, finds them to be immaterial.  

The Board finds the Veteran's lay statements to be immaterial for 
the same reason.  The Veteran's lay statements have revolved 
around his initial in-service injury.  As explained above, 
however, as the Veteran is already service connected for these 
injuries, the Board's main concern at this point is his present 
level of disability.  Accordingly, the Board does not find the 
Board's lay statements to be of great probative value.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  As the Veteran's symptoms are already provided for in 
the applicable rating criteria, the first threshold of the Thun 
framework is not met, ending the Board's inquiry.  

Again, as the Veteran's residuals of a shell fragment wound to 
the abdomen are productive of no more than moderate disability, 
the Board concludes that the criteria for a rating in excess of 
10 percent for residuals of a shell fragment wound to the abdomen 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.73, Diagnostic 
Code 5319.

III.  Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2008).

In this case, the Veteran states that though his effective date 
has been established as December 1999, there is evidence that he 
suffered from diabetes as early as 1988.  The Veteran contends 
that his effective date should relate to the date that he was 
first diagnosed as suffering from diabetes.  The Board, however, 
concludes that an earlier effective date is not warranted for the 
reasons that follow.

The Veteran's claim for service connection for diabetes has a 
complex history, and a review of that history helps inform the 
Board's decision.  An exhaustive review of the Veteran's claims 
file reveals that he first sought service connection for diabetes 
in a December 1999 claim.  The RO denied the Veteran's claim in 
an October 2000 rating decision, as it found no evidence that the 
Veteran was currently suffering from diabetes.  The Veteran filed 
a Notice of Disagreement with this decision in November 2000.  As 
the regulations regarding presumptive service connection for 
diabetes were being amended, the RO did not immediately issue a 
Statement of the Case.  Instead, based on medical evidence 
submitted by the Veteran, the RO had the Veteran undergo a VA 
diabetes examination in October 2001.  This examination confirmed 
that the Veteran was suffering from diabetes.  The RO then 
established service connection for the Veteran's diabetes and 
bilateral peripheral neuropathy in an October 2001 rating 
decision.  The RO assigned an effective date of December 10, 1999 
- the date the RO received his claim.  

The Veteran filed a Notice of Disagreement with this decision in 
November 2001, contending both that his rating was too low and 
that his effective date should be earlier.  While the RO issued a 
Statement of the Case with regard to the Veteran's rating, it did 
not issue such a Statement of the Case with regard to the 
Veteran's request for an earlier effective date.  Accordingly, 
when many of the Veteran's claims came before the Board in 
October 2007, the Board remanded the Veteran's claim pursuant to 
Manlincon in order that a Statement of the Case may be issued.  

Given the foregoing history, it is clear that - prior to December 
1999 - the Veteran made no attempt to seek service connection for 
his diabetes.  Indeed, though the Veteran states that he was 
diagnosed with diabetes in 1988, the medical evidence in the 
claims file at the time of the Veteran's December 1999 filing did 
not show such a diagnosis, resulting in his earlier denial.  Just 
as the claims file did not reflect any evidence that the Veteran 
was diagnosed as suffering from diabetes until after his December 
1999 claim, there is no evidence that the Veteran sought service 
connection or even mentioned his suffering from diabetes until 
that December 1999 claim.  

The Veteran contends that, as he was suffering from diabetes 
prior to the currently assigned effective date, his effective 
date for the award of service connection for diabetes should 
extend back to the date of his affliction.  This contention, 
however, is not supported by the law.  The laws and regulations 
regarding effective dates make it clear that, absent a statutory 
mandate otherwise, the effective date of a claim cannot predate a 
veteran's seeking that benefit.  

The Board notes that the Veteran had submitted earlier claims for 
service connection for peripheral neuropathy.  At the time, 
however, the Veteran did not state that this peripheral 
neuropathy was secondary to diabetes; he instead contended that 
this condition was secondary to his service-connected shell 
fragment wounds.  There is no evidence in the claims file that 
the Veteran was suffering from diabetes or any complications 
secondary to that disease until the Veteran's December 1999 
claim.  

Again, after an exhaustive review of the Veteran's claims file, 
the Board finds that he Veteran first sought service connection 
for his diabetes on December 10, 1999, and that there is no 
evidence that the Veteran sought service connection for diabetes 
prior to this date.  Accordingly, the Board concludes that the 
criteria for an effective date earlier than December 11, 1999 for 
the award of service connection for diabetes have not been met.  
38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400.

IV.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for with respect to each claim on 
appeal.  First, with regard to the Veteran's claim for an earlier 
effective date for the award of service connection for diabetes, 
the Board notes that service connection for this issue was 
granted in an October 2001 rating decision.  The Veteran is now 
appealing the downstream issue of the initial rating that was 
assigned.  Therefore, additional VCAA notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Next, with regard to the Veteran's claim for service connection 
for Kaposi's sarcoma, the Board notes as the Veteran initially 
filed his claim in 1994, the notice that he received was not as 
detailed as is now required.  Following the Board's remand, 
however, the Veteran was sent notice in December 2008 that 
complies both with the VCAA and with the Court of Appeals for 
Veterans Claims' (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran acknowledged his receipt of 
this letter in January 2009.  The Board thus finds VA's failure 
to provide earlier notice to be harmless and determines that VA 
met its duty to notify with respect to the service connection 
claim.

VA also met its duty with respect to the Veteran's claim for an 
increased rating for his abdomen wounds.  The VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in August 
2007 - prior to the initial RO decision in this matter - that 
addressed the notice elements.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

After the Veteran had filed his claim for an increased rating, 
the Court broadened the notice required to be provided to each 
claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), vacated sub. nom. Vazquez-Flores v. Shinseki, 530 F.3d 
1270 (Fed. Cir. 2009).  The Board acknowledges that the August 
2007 letter sent to the Veteran does not fully meet the 
requirements of Vazquez- Flores and is not sufficient as to 
content and timing.  Nonetheless, such prejudice has been 
overcome.  The Veteran was sent an updated notice in December 
2008 that complied with the Court's decision, and he acknowledged 
his receipt of this letter in a January 2009 reply.  His case was 
thereafter readjudicated.  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of the Veteran's post-service VA 
treatment, and records of the Veteran's private medical 
treatment.  The Veteran was afforded a VA compensation and 
pension examination with respect to his claims for diabetes and 
his abdomen.  

A VA compensation and pension examination is not required for the 
Veteran's claim for service connection for Kaposi's sarcoma.  The 
Board may order an examination when the record shows that the 
Veteran has a current disability, indicates that this disability 
may be associated with the Veteran's active service, and does not 
contain sufficient evidence for the Board to make a decision on 
the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates 
that there may be a nexus between the current disability and any 
service related incident, then the Board may order an RO to have 
a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  As the Veteran's service treatment records have been 
obtained and reviewed, this case contains sufficient evidence for 
the Board to decide the Veteran's claim.  No VA examination is 
thus necessary with regard to the Veteran's claim for service 
connection for Kaposi's sarcoma.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for Kaposi's sarcoma is denied.

A rating in excess of 10 percent for the Veteran's service-
connected residuals of a shell fragment wound to the abdomen is 
denied.

An effective date earlier than December 10, 1999 for the 
Veteran's service-connected diabetes is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


